Exhibit 10.1


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into as of September 21,
2017, by and between Noodles & Company, a Delaware corporation (the “Company”),
and Dave Boennighausen, an individual (the “Executive”).
INTRODUCTION
1.    The Company wishes to employ the Executive as its Chief Executive Officer.
2.    The Executive desires to be employed by the Company, pursuant to the terms
and conditions set forth herein.
AGREEMENT
In consideration of the premises and mutual promises herein below set forth, the
parties hereby agree as follows:
1.Employment Period
The term of the Executive’s employment by the Company pursuant to this Agreement
(the “Employment Period”) shall commence on September 13, 2017 (the “Effective
Date”) and shall continue for a period of three (3) years (the “Initial Term”)
unless earlier terminated pursuant to an event described in Section 5. Unless
earlier terminated, the Employment Period shall automatically renew at the end
of the Initial Term and on each anniversary thereafter for a period of one (1)
year unless either party shall give written notice of cancellation to the other
party not later than ninety (90) days prior to the end of the Initial Term or
anniversaries thereof.
2.    Employment
(a)    Title; Duties. The Executive shall serve as Chief Executive Officer of
the Company during the Employment Period, and the Executive hereby accepts such
employment. The duties assigned and authority granted to the Executive shall be
as determined by the Company’s Board of Directors (the “Board”) from time to
time, and such duties shall be consistent with the Executive’s position and
status as Chief Executive Officer. The Executive also shall serve as a member of
the Board during the Employment Period. The Executive agrees to perform his
duties for the Company diligently, competently, and in a good faith manner.
(b)    Exclusive Employment. During the Employment Period, the Executive shall
devote his full business time to his duties and responsibilities set forth
above, and may not, without the prior written consent of the Board or its
designee, operate, participate in the management, board of directors, operations
or control of, or act as an employee, officer, consultant, agent or
representative of, any type of business or service (other than as an employee of
the Company); provided, however, that the Executive may (i) engage in civic and
charitable activities, (ii) participate in industry associations, deliver
lectures, fulfill speaking engagements or teach at educational institutions,
(iii) make and maintain outside personal investments, and (iv) serve on other
boards of directors consented to in writing by the Board (which consent shall
not be unreasonably withheld or delayed), provided that none of the foregoing
activities and service significantly interfere with the Executive’s performance
of his duties hereunder.
3.    Compensation


 

--------------------------------------------------------------------------------





(a)    Base Salary. The Executive shall be entitled to receive a base salary
from the Company during the Employment Period at the rate of Five hundred
twenty-five thousand ($525,000) per year. The Executive’s base salary shall be
reviewed annually by the Board or the Compensation Committee of the Board (the
“Committee”), and may be increased (but not decreased). The base salary shall be
paid in accordance with the Company’s payroll procedures as in effect from
time-to-time.
(b)    Annual Bonus. The Executive shall be eligible to receive an annual bonus
for each calendar year during the Employment Period in an amount targeted at
seventy-five percent (75%) of the Executive’s then-effective annual base salary
(the “Annual Bonus”), contingent upon the Executive achieving certain targeted
goals that will be established by the Board or the Committee and prorated for
partial years of employment. Any Annual Bonus to which the Executive may be
entitled under this Section 3(b) shall be paid in cash in the form of a lump sum
as soon as practicable following the completion of the financial audit for the
applicable fiscal year, and in no event later than April 30 after the end of the
fiscal year to which such Annual Bonus relates. Whether and to what degree the
Executive has met the performance goals described in this Section 3(b) shall be
determined by the Board in its reasonable discretion in accordance with the
applicable bonus/performance goals document for that bonus year described in the
first sentence of this Section 3(b).
(c)    Equity Grant. Effective as of the date hereof, the Executive shall be
granted the following equity awards pursuant to and subject to the terms of the
Company's 2010 Stock Incentive Plan (the “2010 Plan”) and an award agreement:


(A)    nonqualified stock options to purchase 100,000 shares of the Company's
Class A common stock, par value $0.01 per share (“Stock”) that vest in four (4)
ratable installments on each of the first four anniversaries of the Effective
Date, subject to the Executive's continued employment with the Company through
the applicable vesting date;
(B)    time-vesting restricted stock units with respect to 10,000 shares of
Stock that vest in four (4) ratable installments on each of the first four
anniversaries of the Effective Date, subject to the Executive's continued
employment with the Company through the applicable vesting date; and
(C)    performance-vesting restricted stock units with respect to 50,000 shares
of Stock that vest upon either (i) the Shares attaining a $15 per share average
closing price for two consecutive calendar quarters prior to the quarter ending
December 31, 2020 or (ii) a Change in Control (as defined in the 2010 Plan)
occurring no later than December 31, 2020 with a stock price for the Shares no
less than (I) $6.50 for a Change in Control occurring prior to the first
anniversary of the Effective Date, (II) $8.50 for a Change in Control occurring
on or after the first anniversary and before the second anniversary of the
Effective Date, (III) $11 for a Change in Control occurring on or after the
second anniversary and before the third anniversary of the Effective Date, (IV)
$14.50 for a Change in Control occurring on or after the third anniversary and
before the fourth anniversary of the Effective Date, or (V) $15 for a Change in
Control occurring on or after the fourth anniversary of the Effective Date,
subject in each case to the Executive's continued employment though the
applicable vesting event.
(d)    Future Equity Grant. Executive shall be eligible to receive additional
equity grants during the Employment Period as determined by the Committee.


2

--------------------------------------------------------------------------------





4.    Other Benefits; Location
(a)    Insurance. During the Employment Period, the Executive and the
Executive’s dependents shall be eligible for coverage under the group insurance
plans made available from time to time to Company’s executive employees. The
premiums for the coverage of the Executive and the Executive’s dependents under
that plan shall be paid by the Company pursuant to the formula in place for
other executive employees covered by Company’s group insurance plans.
(b)    Savings and Retirement Plans. During the Employment Period, the Executive
shall be entitled to participate in all other savings and retirement plans,
practices, policies and programs, in each case on terms and conditions no less
favorable than the terms and conditions generally applicable to the Company’s
other executive employees.
(c)    Vacation. During the Employment Period, the Executive shall be entitled
to an annual vacation pursuant to the Company’s Time Away From Work policy, as
in effect from time to time.
(d)    Miscellaneous Benefits. During the Employment Period, the Executive shall
receive all fringe benefits that the Company may from time to time make
available generally to its executive employees (including to have full time use
of a Company provided car, and related benefits, of a substantially similar
nature and upon terms and conditions substantially similar to the Company’s
Leased Auto Policy that is in effect immediately prior to the Effective Date).
(e)    Reimbursement of Expenses. The Company shall promptly reimburse the
Executive for all reasonable out of pocket travel, entertainment, and other
expenses incurred or paid by the Executive in connection with, or related to,
the performance of his responsibilities or services under this Agreement upon
the submission of appropriate documentation pursuant to the Company’s policies
in effect from time to time.
5.    Termination
(a)    Termination by the Company with Cause. Upon written notice to the
Executive, the Company may terminate the Executive’s employment for Cause (as
defined below). In the event that the Executive’s employment is terminated for
Cause, the Executive shall receive from the Company payments for (i) any and all
earned and unpaid portion of his then-effective base salary (on or before the
first regular payroll date following the Date of Termination in accordance with
applicable law); (ii) any and all unreimbursed business expenses (in accordance
with the Company’s reimbursement policy); (iii) any and all accrued and unused
vacation time through the Date of Termination (on or before the first regular
payroll date following the Date of Termination in accordance with applicable
law); and (iv) any other benefits the Executive is entitled to receive as of the
Date of Termination under the employee benefit plans of the Company, less
standard withholdings (items (i) through (iv) are hereafter referred to as
“Accrued Benefits”). Except for the Accrued Benefits or as required by law,
after the Date of Termination, the Company shall have no obligation to make any
other payment, including severance or other compensation of any kind on account
of the Executive’s termination of employment or to make any payment in lieu of
notice to the Executive in the event of a termination pursuant to this Section
5(a). Except as required by law or as otherwise provided herein, all benefits
provided by the Company to the Executive under this Agreement or otherwise


3

--------------------------------------------------------------------------------





shall cease as of the Date of Termination in the event of a termination pursuant
to this Section 5(a).
(b)    Termination by the Company Without Cause. The Company may, at any time
and without prior written notice, terminate the Executive’s employment without
Cause. For purposes of this Section 5(b), if the Company declines to extend the
then-current Employment Period pursuant to Section 1, such nonextension shall be
deemed a termination without Cause upon the end of the Employment Period. In the
event that the Executive’s employment with the Company is terminated without
Cause, the Executive shall receive the Accrued Benefits and any unpaid portion
of the Annual Bonus from a prior year (payable when other senior executives
receive their annual bonuses for such year, and in no event later than March 15
of the year following the year for which the Annual Bonus was earned). In
addition, the Executive shall be entitled to receive from the Company the
following: (i) severance payments totaling his then-effective annual base
salary, paid in equal installments according to the Company’s regular payroll
schedule over the twelve (12) months following the Date of Termination (the
“Severance Period”), (ii) a pro rata portion of the Annual Bonus for the year in
which the Date of Termination occurs, based on year-to-date performance as
determined by the Board in good faith, payable when other senior executives
receive their annual bonuses for such year, and in no event later than March 15
of the year following the year in which the Date of Termination occurs; and
(iii) an amount equal to the “COBRA” premium for as long as the Executive and,
if applicable, the Executive’s dependents are eligible for COBRA from the
Company. The Executive’s entitlement to the severance payments and benefits in
the foregoing sentence is conditioned on (A) the Executive’s executing and
delivering to the Company of a mutual release of claims substantially in the
form attached hereto as Exhibit A within forty-five (45) days following the Date
of Termination, and on such release becoming effective, and (B) the Executive’s
compliance with the restrictive covenants set forth in Sections 6, 7 and 8;
provided, that if such forty-five (45) day period begins in one taxable year and
ends in the following taxable year, the payments described in (i) of the
preceding sentence shall commence in the second taxable year (and any payments
that would have been made in the first taxable year shall be paid in a lump sum
at the time payments commence pursuant hereto). Except as specifically provided
in this Section 5(b) or in another section of this Agreement, or except as
required by law, all benefits provided by the Company to the Executive under
this Agreement or otherwise shall cease as of the Date of Termination in the
event of a termination pursuant to this Section 5(b).
(c)    Termination by the Executive for Good Reason. The Executive may
voluntarily terminate his employment with the Company and receive the severance
payments, bonus payments, and other benefits detailed in Section 5(b) following
the occurrence of an event constituting Good Reason (as defined below) that has
not been cured by the Company within the timeframe specified in the definition
of Good Reason.
(d)    Voluntary Termination. If the Executive terminates employment with the
Company without Good Reason, the Executive agrees to provide the Company with
thirty (30) days’ prior written notice. In the event that the Executive’s
employment is terminated under this Section 5(d), the Executive shall receive
from the Company payment for all Accrued Benefits described in Section 5(a)
above at the times specified in Section 5(a) above. Except as required by law,
after the Date of Termination, the Company shall have no obligation to make any
other payment, including severance or other compensation, of any kind to the
Executive on account of the Executive’s termination of employment pursuant to
this Section 5(d).


4

--------------------------------------------------------------------------------





(e)    Termination Upon Death or Disability. If the Executive’s employment is
terminated as a result of death or Disability prior to the expiration of the
Employment Period, the Executive (or the Executive’s estate, or other designated
beneficiary(s) as shown in the records of the Company in the case of death)
shall be entitled to receive from the Company (i) payment for the Accrued
Benefits described in Section 5(a) above at the times specified in Section 5(a)
above and any unpaid portion of the Annual Bonus from a prior year (payable when
other senior executives receive their annual bonuses for such year, and in no
event later than March 15 of the year following the year for which the Annual
Bonus was earned), and (ii) a portion of the Annual Bonus that the Executive
would have been eligible to receive for days employed by the Company in the year
in which the Executive’s death or Disability occurs, determined by multiplying
(x) the Annual Bonus based on the actual level of achievement of the applicable
performance goals for such year, by (y) a fraction, the numerator of which is
the number of days up to and including the Date of Termination in the year in
which the Date of Termination occurs, and the denominator of which is 365, such
amount to be paid in the same time and the same form as the Annual Bonus
otherwise would be paid. Except as required by law, after the Date of
Termination, the Company shall have no obligation to make any other payment,
including severance or other compensation, of any kind to the Executive (or the
Executive’s estate, or other designated beneficiary(s), as applicable) upon a
termination of employment by death or Disability.
(f)    Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below.
(A)    “Cause” shall mean the Executive (i) commits a material breach of any
material term of this Agreement or any material Company policy or procedure of
which the Executive had prior knowledge; provided that if such breach is curable
in not longer than 30 days (as determined by the Board in its reasonable
discretion), the Company shall not have the right to terminate the Executive’s
employment for cause pursuant hereto unless the Executive, having received
written notice of the breach from Company specifically citing this Section
5(f)(A), fails to cure the breach within a reasonable time; (ii) is convicted
of, or pleads guilty or nolo contendere to, a felony (other than a
traffic-related felony) or any other crime involving dishonesty or moral
turpitude; (iii) willfully engages in illegal conduct or gross misconduct that
is materially and demonstrably injurious to the Company; or (iv) fails to cure,
within 10 days after receiving written notice from Company specifically citing
this Section 5(f)(A), any material injury to the economic or ethical welfare of
Company caused by Executive’s gross malfeasance, misfeasance, misconduct or
inattention to the Executive’s duties and responsibilities under this Agreement.
(B)    “Date of Termination” shall mean (i) if the Executive is terminated by
the Company for Disability, thirty (30) days after written notice of termination
is given to the Executive (provided that the Executive shall not have returned
to the performance of his duties on a full-time basis during such 30-day
period); (ii) if the Executive’s employment is terminated by the Company for any
other reason, the date on which a written notice of termination is given or such
other date specified in the notice, specifying in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment is given, and in the case of termination for Cause, after compliance
with the notice and cure provisions in the definition of Cause; (iii) if the
Executive terminates employment for Good Reason, the date of the Executive’s
resignation; provided that the notice and cure provisions in the


5

--------------------------------------------------------------------------------





definition of Good Reason have been complied with; (iv) if the Executive
terminates employment for other than a Good Reason, the date specified in the
Executive’s notice in compliance with Section 5(d); or (v) in the event of the
Executive’s death, the date of death.
(C)    “Disability” shall mean the absence of the Executive from the Executive's
duties with the Company on a full-time basis for 180 consecutive business days
as a result of incapacity due to mental or physical illness, which is determined
to be total and permanent by a physician selected by the Company or its insurers
and reasonably acceptable to the Executive or the Executive's legal
representative.
(D) “Good Reason” shall mean, in the absence of a written consent of the
Executive: (i) a significant adverse and non-temporary change, diminution or
reduction in the Executive’s authority, title, reporting relationship or duties
as Chief Executive Officer; (ii) the Executive’s removal from the position of
Chief Executive Officer of the Company; (iii) a reduction in the base salary or
the target Annual Bonus; (iv) the Board requiring the Executive to relocate
outside of the Denver or Boulder, Colorado metropolitan area; or (v) a material
breach by the Company of this Agreement.

If circumstances arise giving the Executive the right to terminate this
Agreement for Good Reason, the Executive must within ninety (90) days notify the
Company in writing of the existence of such circumstances, describing such
circumstances with particularity and specifically citing this Section 5(f)(D),
and the Company shall have ninety (90) days from receipt of such notice within
which to investigate and remedy any such circumstances; if such circumstances
exist and are not remedied within such 90-day period, then Executive shall
thereafter have a period of sixty (60) days within which to exercise the right
to terminate for Good Reason. If the Executive does not timely do so the right
to terminate for Good Reason shall lapse and be deemed waived, and the Executive
shall not thereafter have the right to terminate for Good Reason unless further
circumstances occur giving rise independently to a right to terminate for Good
Reason under this Section 5(f)(D).
(g)    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive under this Section 5 (other than in the case of
death) shall be communicated by a written notice (the “Notice of Termination”)
to the other party hereto, indicating the specific termination provision in this
Agreement relied upon, setting forth as appropriate in reasonable detail any
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and specifying a Date
of Termination which notice shall be delivered within the time periods set forth
in the various subsections of this Section 5, as applicable (the “Notice
Period”); provided, however, that the Company may pay to the Executive all base
salary, benefits and other rights due to the Executive during the Notice Period
instead of employing the Executive during such Notice Period.
(h)    Resignation from All Positions. Upon the Executive’s termination of
employment for any reason, the Executive shall immediately resign from all other
positions with the Company and its affiliates (including, to the extent
applicable, as a member of the Board).
6.    Non-Competition; General Provisions Applicable to Restrictive Covenants


6

--------------------------------------------------------------------------------





(a)    Covenant not to Compete. For the duration of the Employment Period and
for twelve (12) months thereafter, the Executive shall not, directly or
indirectly, own any interest in, manage, control, participate in, consult with,
render services for, or be employed in an executive, managerial or
administrative capacity by any entity engaged in the fast or quick-casual
restaurant business in North America that derives 20% or more of its revenues
from the sale of noodles or pasta dishes (a “Competing Business”). Nothing
herein shall prohibit the Executive from being a passive owner of not more than
5% of the outstanding stock of any class of a corporation which is publicly
traded, so long as the Executive has no active participation in the business of
such corporation.
(b)    Specific Performance. The Executive recognizes and agrees that a
violation by him of his obligations under this Section 6, or under Section 7, or
subparts (a) or (d) of Section 8 may cause irreparable harm to the Company that
would be difficult to quantify and that money damages may be inadequate. As
such, the Executive agrees that the Company shall have the right to seek
injunctive relief (in addition to, and not in lieu of any other right or remedy
that may be available to it) to prevent or restrain any such alleged violation
without the necessity of posting a bond or other security and without the
necessity of proving actual damages. However, the foregoing shall not prevent
the Executive from contesting the Company’s request for the issuance of any such
injunction on the grounds that no violation or threatened violation of the
aforementioned Sections has occurred and that the Company has not suffered
irreparable harm. If a court of competent jurisdiction determines that the
Executive has violated the obligations of any covenant for a particular
duration, then the Executive agrees that such covenant will be extended by that
duration.
(c)    Scope and Duration of Restrictions. The Executive expressly agrees that
the character, duration and geographical scope of the restrictions imposed under
this Section 6, and under Section 7, and all of Section 8 are reasonable in
light of the circumstances as they exist at the date upon which this Agreement
has been executed. However, should a determination nonetheless be made by a
court of competent jurisdiction at a later date that the character, duration or
geographical scope of any of the covenants contained herein is unreasonable in
light of the circumstances as they then exist, then it is the intention of both
the Executive and the Company that such covenant shall be construed by the court
in such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of such covenant.
7.    Confidentiality Covenants
The Executive acknowledges that the confidential business information generated
by the Company and its subsidiaries, whether such information is written, oral
or graphic, including, but not limited to, financial plans and records,
marketing plans, business strategies and relationships with third parties,
present and proposed products, present and proposed patent applications, trade
secrets, information regarding customers and suppliers, strategic planning and
systems and contractual terms obtained by the Executive while employed by the
Company and its subsidiaries concerning the business or affairs of the Company
or any subsidiary of the Company (collectively, the “Confidential Information”)
is the property of the Company or such subsidiary. The Executive agrees that he
shall not disclose to any Person or use for the Executive’s own purposes any
Confidential Information or any confidential or proprietary information of other
Persons in the possession of the Company and its subsidiaries (“Third Party
Information”), without the prior written consent of the Board, unless and to the
extent that (i) the Confidential


7

--------------------------------------------------------------------------------





Information or Third Party Information becomes generally known to and available
for use by the public, other than as a result of the Executive’s acts or
omissions or (ii) the disclosure of such Confidential Information is required by
law, in which case the Executive shall give notice to and the opportunity to the
Company to comment on the form of the disclosure and only the portion of
Confidential Information that is required to be disclosed by law shall be
disclosed. In addition, nothing in this Section 7 or any other provision of this
Agreement prohibits the Executive from voluntarily communicating, without notice
to or approval by the Company, with any federal government agency about a
potential violation of federal law or regulation.
8.    Other Covenants
(a)    Non-Solicitation. For the duration of the Employment Period and for
twelve (12) months thereafter, other than in the course of performing his
duties, the Executive shall not, directly or indirectly through another person,
induce or attempt to induce any employee of the Company or any of its
subsidiaries (other than restaurant-level employees who are not managers) to
leave the employ of the Company or such subsidiary, or in any way interfere with
the relationship between the Company or any of its subsidiaries and any such
employee.
(b)    Compliance with Company Policies. The Executive agrees that, during the
Employment Period, he shall comply in all material respects with the Company’s
employee manual and other policies and procedures reasonably established by the
Company from time to time, including but not limited to policies addressing
matters such as management, supervision, recruiting and diversity.
(c)    Cooperation. For a period of eighteen (18) months following the end of
the Employment Period, the Executive shall, upon the Company’s reasonable
request and in good faith and with the Executive’s commercially reasonable
efforts and subject to the Executive’s reasonable availability, cooperate and
assist the Company in any dispute, controversy, or litigation in which the
Company may be involved and with respect to which the Executive obtained
knowledge while employed by the Company or any of its affiliates, successors, or
assigns, including, but not limited to, participation in any court or
arbitration proceedings, giving of testimony, signing of affidavits, or such
other personal cooperation as counsel for the Company shall request. Any such
activities shall be scheduled, to the extent reasonably possible, to accommodate
the Executive’s business and personal obligations at the time. The Company shall
pay the Executive’s reasonable travel and incidental out-of-pocket expenses
incurred in connection with any such cooperation.
(d)    Return of Business Records and Equipment. Upon termination of the
Executive’s employment hereunder, the Executive shall promptly return to the
Company: (i) all documents, records, procedures, books, notebooks, and any other
documentation in any form whatsoever, including but not limited to written,
audio, video or electronic, containing any information pertaining to the Company
which includes Confidential Information, including any and all copies of such
documentation then in the Executive’s possession or control regardless of
whether such documentation was prepared or compiled by the Executive, Company,
other employees of the Company, representatives, agents, or independent
contractors, and (ii) all equipment or tangible personal property entrusted to
the Executive by the Company. The Executive acknowledges that all such
documentation, copies of such documentation, equipment, and tangible personal
property are and shall at all times remain the sole and exclusive property of
the Company.


8

--------------------------------------------------------------------------------





9.    Nondisparagement. During the Executive’s employment with the Company and
thereafter, the Executive, agrees, to the fullest extent permissible by law, not
intentionally to make, directly or indirectly, any public or private statements,
gestures, signs, signals or other verbal or nonverbal, direct or indirect
communications that the Executive, using reasonable judgment, should have known
would be harmful to or reflect negatively on the Company or are otherwise
disparaging of the Company or its past, present or future officers, board
members, employees, shareholders, and their affiliates. During the Executive’s
employment with the Company and thereafter, the Board agrees that neither the
Company nor any of its controlling stockholders, directors, officers, employees
or representatives will intentionally make, directly or indirectly, any public
or private statements, gestures, signs, signals or other verbal or nonverbal,
direct or indirect communications that any such disclosing person, using
reasonable judgment, should have known would be harmful to or reflect negatively
on the Executive or are otherwise disparaging of the Executive. Nothing in this
Section 9 shall prohibit either party from truthfully responding to an
accusation from the other party or require either party to violate any subpoena
or law.
10.    Governing Law. This Agreement and any disputes or controversies arising
hereunder shall be construed and enforced in accordance with and governed by the
internal laws of the State of Colorado, without reference to principles of law
that would apply the substantive law of another jurisdiction.
11.    Entire Agreement. This Agreement, together with the agreements granting
to the Executive the stock options specified in Section 3(c), constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and thereof and supersedes and cancels any and all previous agreements,
written and oral, regarding the subject matter hereof. Without limiting the
generality of the foregoing this Agreement supersedes the Severance Agreement
dated December 19, 2012. This Agreement shall not be changed, altered, modified
or amended, except by a written agreement that (i) explicitly states the intent
of both parties hereto to supplement this Agreement and (ii) is signed by both
parties hereto.
12.    Notices. All notices, requests, demands and other communications called
for or contemplated hereunder shall be in writing and shall be deemed to have
been sufficiently given if personally delivered or if sent by registered or
certified mail, return receipt requested to the parties, their successors in
interest, or their assignees at the following addresses, or at such other
addresses as the parties may designate by written notice in the manner
aforesaid, and shall be deemed received upon actual receipt:
(a)    to the Company at:
Noodles & Company
520 Zang Street, Suite D
Broomfield, CO 80021
Fax: (720) 214-1921
Attention: General Counsel
with a copy to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166



9

--------------------------------------------------------------------------------





Attention: Steven Shoemate, Esq.
Facsimile: (212) 351-5316
(b)    to the Executive at:


13.    Severability. If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
14.    Waiver. The failure of any party to insist in any one instance or more
upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.
15.    Successors and Assigns. This Agreement shall be binding upon the Company
and any successors and assigns of the Company, including any corporation with
which, or into which, the Company may be merged or which may succeed to the
Company’s assets or business. In the event that the Company sells or transfers
all or substantially all of the assets of the Company, or in the event of any
merger or consolidation of the Company, the Company shall use reasonable efforts
to cause such assignee, transferee, or successor to assume the liabilities,
obligations and duties of the Company hereunder. Notwithstanding the foregoing,
if for any reason an assignee, transferee, or successor does not assume the full
extent of the Company’s liabilities, obligations and duties of the Company
hereunder, such event or nonoccurence shall trigger a termination without Cause
under this Agreement. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive; provided, however, that this
provision shall not preclude the Executive from designating one or more
beneficiaries to receive any amount that may be payable after his death and
shall not preclude his executor or administrator from assigning any right
hereunder to the person or persons entitled hereto.
16.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.
17.    Headings. Headings in this Agreement are for reference only and shall not
be deemed to have any substantive effect.
18.    Opportunity to Seek Advice; Warranties and Representations. The Executive
acknowledges and confirms that he has had the opportunity to seek such legal,
financial and other advice and representation as he has deemed appropriate in
connection with this Agreement. The Executive hereby represents and warrants to
the Company that he is not under any obligation of a contractual or
quasi-contractual nature known to him that is inconsistent or in conflict with
this Agreement or that would prevent, limit or impair the performance by the
Executive of his obligations hereunder.


10

--------------------------------------------------------------------------------





19.    Withholdings. All salary, severance payments, bonuses or benefits
provided by the Company under this Agreement shall be net of any tax or other
amounts required to be withheld by the Company under applicable law.
20.    Section 409A. The parties intend that any compensation, benefits and
other amounts payable or provided to the Executive under this Agreement be paid
or provided in compliance with Section 409A of the Internal Revenue Code and all
regulations, guidance, and other interpretative authority issued thereunder
(collectively, “Section 409A”) such that there will be no adverse tax
consequences, interest, or penalties for the Executive under Section 409A as a
result of the payments and benefits so paid or provided to him. The parties
agree to modify this Agreement, or the timing (but not the amount) of the
payment hereunder of severance or other compensation, or both, to the extent
necessary to comply with and to the extent permissible under Section 409A. In
addition, notwithstanding anything to the contrary contained in any other
provision of this Agreement, the payments and benefits to be provided the
Executive under this Agreement shall be subject to the provisions set forth
below.
(a)    The date of the Executive’s “separation from service,” as defined in the
regulations issued under Section 409A, shall be treated as Executive’s Date of
Termination for purpose of determining the time of payment of any amount that
becomes payable to the Executive pursuant to Section 5 hereof upon the
termination of his employment and that is treated as an amount of deferred
compensation for purposes of Section 409A.
(b)    In the case of any amounts that are payable to the Executive under this
Agreement, or under any other “nonqualified deferred compensation plan” (within
the meaning of Section 409A) maintained by the Company in the form of
installment payments, (i) the Executive’s right to receive such payments shall
be treated as a right to receive a series of separate payments under Treas. Reg.
§1.409A-2(b)(2)(iii), and (ii) to the extent any such plan does not already so
provide, it is hereby amended as of the date hereof to so provide, with respect
to amounts payable to the Executive thereunder.
(c)    If the Executive is a “specified employee” within the meaning of Section
409A at the time of his “separation from service” within the meaning of Section
409A, then any payment otherwise required to be made to him under this Agreement
on account of his separation from service, to the extent such payment (after
taking in to account all exclusions applicable to such payment under Section
409A) is properly treated as deferred compensation subject to Section 409A,
shall not be made until the first business day after (i) the expiration of six
months from the date of the Executive’s separation from service, or (ii) if
earlier, the date of the Executive’s death (the “Delayed Payment Date”). On the
Delayed Payment Date, there shall be paid to the Executive or, if the Executive
has died, to the Executive’s estate, in a single cash lump sum, an amount equal
to aggregate amount of the payments delayed pursuant to the preceding sentence.
(d)    To the extent that the reimbursement of any expenses or the provision of
any in-kind benefits pursuant to this Agreement is subject to Section 409A,
(i) the amount of such expenses eligible for reimbursement, or in-kind benefits
to be provided hereunder during any one calendar year shall not affect the
amount of such expenses eligible for reimbursement or in-kind benefits to be
provided hereunder in any other calendar year; provided, however, that the
foregoing shall not apply to any limit on the amount of any expenses incurred by
the Executive that may be reimbursed or paid under the terms of the Company’s
medical plan, if such limit is imposed on all similarly situated participants in
such plan; (ii) all such expenses eligible for reimbursement hereunder shall be
paid to the Executive as soon as administratively practicable


11

--------------------------------------------------------------------------------





after any documentation required for reimbursement for such expenses has been
submitted, but in any event by no later than December 31 of the calendar year
following the calendar year in which such expenses were incurred; and (iii) the
Executive’s right to receive any such reimbursements or in-kind benefits shall
not be subject to liquidation or exchange for any other benefit.
[The next page is the signature page]




12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
NOODLES & COMPANY
a Delaware corporation



By:    

EXECUTIVE:
    
/s/ Dave Boennighausen


[Signature Page to Employment Agreement]

--------------------------------------------------------------------------------






Exhibit A


RELEASE AGREEMENT


1.    Executive, individually and on behalf of his heirs and assigns, hereby
releases, waives and discharges Company, and all subsidiary, parent or
affiliated companies and corporations, and their present, former or future
respective subsidiary, parent or affiliated companies or corporations, and their
respective present or former directors, officers, shareholders, trustees,
managers, supervisors, employees, partners, attorneys, agents, representatives
and insurers, and the respective successors, heirs and assigns of any of the
above described persons or entities (hereinafter referred to collectively as
“Released Parties”), from any and all claims, causes of action, losses, damages,
costs, and liabilities of every kind and character, whether known or unknown
(“Claims”), that Executive may have or claim to have, in any way relating to or
arising out of, in whole or in part, (a) any event or act of omission or
commission occurring on or before the Date of Termination, including Claims
arising by reason of the continued effects of any such events or acts, which
occurred on or before the Date of Termination, or (b) Executive’s employment
with Company or the termination of such employment with Company, including but
not limited to Claims arising under federal, state, or local laws prohibiting
disability, handicap, age, sex, race, national origin, religion, retaliation, or
any other form of discrimination, such as the Americans with Disabilities Act,
42 U.S.C.§§ 12101 et seq.; the Age Discrimination in Employment Act, as amended,
29 U.S.C. §§ 621 et seq.; and Title VII of the 1964 Civil Rights Act, as
amended, 42 U.S.C. §§ 2000e et seq.; Claims for intentional infliction of
emotional distress, tortious interference with contract or prospective
advantage, and other tort claims; and Claims for breach of express or implied
contract; with the exception of Employee’s vested rights, if any, under Company
retirement plans. Executive hereby warrants that he has not assigned or
transferred to any person any portion of any claim that is released, waived and
discharged above. Executive understands and agrees that by signing this
Agreement he is giving up his right to bring any legal claim against any
Released Party concerning, directly or indirectly, Executive’s employment
relationship with the Company, including his separation from employment, and/or
any and all contracts between Executive and Company, express or implied.
Executive agrees that this legal release is intended to be interpreted in the
broadest possible manner in favor of the Released Parties, to include all actual
or potential legal claims that Executive may have against any Released Party,
except as specifically provided otherwise in this Agreement. This release does
not cover Claims relating to the validity or enforcement of this Agreement.
Further, Executive has not released any claim for indemnity or legal defense
available to him due to his service as a board member, officer or director of
the Company, as provided by the certificate of incorporation or bylaws of the
Company, or by any applicable insurance policy, or under any applicable
corporate law.
2.    Executive agrees and acknowledges that he: (i) understands the language
used in this Agreement and the Agreement’s legal effect; (ii) understands that
by signing this Agreement he is giving up the right to sue the Company for age
discrimination; (iii) will receive compensation under this Agreement to which he
would not have been entitled without signing this Agreement; (iv) has been
advised by Company to consult with an attorney before signing this Agreement;
and (v) was given no less than twenty-one days to consider whether to sign this
Agreement. For a period of seven days after the effective date of this
Agreement, Executive may, in his sole discretion, rescind this Agreement, by
delivering a written notice of rescission to the Board. If Executive rescinds
this Agreement within seven calendar days after the effective date, this
Agreement shall be void, all actions taken pursuant to this Agreement shall be
reversed,


A-1

--------------------------------------------------------------------------------





and neither this Agreement nor the fact of or circumstances surrounding its
execution shall be admissible for any purpose whatsoever in any proceeding
between the parties, except in connection with a claim or defense involving the
validity or effective rescission of this Agreement. If Executive does not
rescind this Agreement within seven calendar days after the Effective Date, this
Agreement shall become final and binding and shall be irrevocable.
3.    Capitalized terms not defined herein have the meaning specified in the
Employment Agreement between the Company and the Executive dated September 21,
2017.


A-2